DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a medical information processing system comprising processing circuitry configured to acquire a first modality image of the subject, the first modality image differing from the ultrasound image, classified in (A61B5/004).
II. Claims 11-12, drawn to a medical information processing system comprising processing circuitry to acquire a first result of computer-aided detection with an ultrasound image of a subject, classified in (G16H50/20).
III. Claim 13, drawn to a client system with at least one information processing apparatus and a server system with at least one server apparatus wherein the server system comprises a second processing circuitry configured to receive the ultrasound image, classified in (A61B8/5261).
IV. Claim 14, drawn to a medical information processing system capable of communicating with a server system with at least one server apparatus wherein the server system is configured so that in response to receiving the ultrasound image, the imaging position for the ultrasound image, and the first modality image, the server system generates diagnosis support information for the subject based on the ultrasound image, classified in (A61B6/5247).
. Claim 15, drawn to a medical information processing method to store an ultrasound image in a storage, classified in (A61B1/0002). 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the invention I has separate utility such as a medical information processing system comprising processing circuitry configured to acquire a first modality image of the subject, the first modality image differing from the ultrasound image while invention II has separate utility such as a medical information processing system comrpsising processing circuitry to acquire a first result of computer-aided detection with an ultrasound image of a subject.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the invention I has separate utility such as a medical information processing system comprising processing circuitry configured to acquire a first modality image of the subject, the first modality image differing from the ultrasound image while invention III has separate utility such as a client system with at least one information processing apparatus and a server system with at least one server apparatus wherein the server system comprises a second 
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the invention I has separate utility such as a medical information processing system comprising processing circuitry configured to acquire a first modality image of the subject, the first modality image differing from the ultrasound image while invention IV has separate utility such as a medical information processing system capable of communicating with a server system with at least one server apparatus wherein the server system is configured so that in response to receiving the ultrasound image, the imaging position for the ultrasound image, and the first modality image, the server system generates diagnosis support information for the subject based on the ultrasound image.  See MPEP § 806.05(d).
Inventions I and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the invention I has separate utility such as a medical information processing system comprising processing circuitry configured to acquire a first modality image of the subject, the first modality image differing from the ultrasound image while invention V has separate utility such as 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention II has separate utility such as a medical information processing system comrpsising processing circuitry to acquire a first result of computer-aided detection with an ultrasound image of a subject while invention III has separate utility such as a client system with at least one information processing apparatus and a server system with at least one server apparatus wherein the server system comprises a second processing circuitry configured to receive the ultrasound image.  See MPEP § 806.05(d).
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention II has separate utility such as a medical information processing system comrpsising processing circuitry to acquire a first result of computer-aided detection with an ultrasound image of a subject while invention IV has separate utility such as a medical information processing system capable of communicating with a server system with at least one server apparatus wherein the server system is configured so that in response to receiving the ultrasound image, the imaging position for the ultrasound image, and the first modality 
Inventions II and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention II has separate utility such as a medical information processing system comrpsising processing circuitry to acquire a first result of computer-aided detection with an ultrasound image of a subject while invention V has separate utility such as a medical information processing method to store an ultrasound image in a storage.  See MPEP § 806.05(d).
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention III has separate utility such as a client system with at least one information processing apparatus and a server system with at least one server apparatus wherein the server system comprises a second processing circuitry configured to receive the ultrasound imagewhile invention IV has separate utility such as a medical information processing system capable of communicating with a server system with at least one server apparatus wherein the server system is configured so that in response to receiving the ultrasound image, the imaging position for the ultrasound image, and the first modality image, the server system generates diagnosis support information for the subject based on the ultrasound image.  See MPEP § 806.05(d).

Inventions IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention IV has separate utility such as while invention I has separate utility such as a medical information processing method to store an ultrasound image in a storage.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner of Art Unit 3793